DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 5/4/22, amended claim(s) 21 and 41-42, and new claim(s) 43 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21, 23-24, 26-38, and 40-43 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claims 1, 41, and 42, the claim language “wherein the distally extending flexible blades are sufficiently rigid as to enable penetration into the target tissue and sufficiently flexible as to enable a reduction in a diameter of the distal opening upon rotation of the distal region into the target tissue or penetration of the distal region into the target tissue” appears to be new matter.  The examiner could not find this exact terminology in the specification, and although the exact terms do not need to be used, the examiner could not find any corollaries either.  The examiner respectfully requests Applicant’s assistance as to where support may be found.
For claims 1, 41, and 42, the claim language “wherein the distally extending flexible blades are sufficiently rigid as to enable penetration into the target tissue and sufficiently flexible as to enable a reduction in a diameter of the distal opening upon rotation of the distal region into the target tissue or penetration of the distal region into the target tissue” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites functional language directed to the desired result of penetration into tissue and reduction in diameter of a distal opening upon rotation of the distal region or penetration of the distal region, but the specification fails to sufficiently identify how this occurs.  Is it a structure?  Is it a material?  Is it a shape?  Is it a combination of these things?  Is it something else?  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
Dependent claim(s) 23-24, 26-38, 40, and 43 fail to cure the deficiencies of independent claim 21, thus claim(s) 21, 23-24, 26-38, and 40-43 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21, 23-24, 26-38, and 40-43 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claims 1, 41, and 42, the claim language “wherein the distally extending flexible blades are sufficiently rigid as to enable penetration into the target tissue and sufficiently flexible as to enable a reduction in a diameter of the distal opening upon rotation of the distal region into the target tissue or penetration of the distal region into the target tissue” is ambiguous.  Claims 1, 41, and 42 are apparatus-type claims and the above-recited claim language is functional language.  However, it is unclear what structure(s) is/are capable of performing this function and which is/are not.  The claim is examined as meaning any structure, property, or shape that is capable of penetrating tissue and enabling a reduction in a diameter of a distal opening.
Dependent claim(s) 23-24, 26-38, 40, and 43 fail to cure the ambiguity of independent claim 21, thus claim(s) 21, 23-24, 26-38, and 40-43 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21, 23-24, 26, 29-30, and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,488,958 to Topel et al. (hereinafter “Topel”) in view of U.S. Patent No. 4,781,202 to Janese, U.S. Patent Application Publication No. 2008/0039740 to Chiu and U.S. Patent No. 6,875,183 to Cervi.
For claim 21, Topel discloses a device for sampling a target tissue within a patient (Abstract), comprising:
a coring component (10) defining a longitudinal lumen (17) terminating in a distal opening (unlabeled, but as can be seen in Fig. 1), the coring component including:
	a distal region (12) formed of a distally extending flexible blade (19), each distally extending flexible blade including a distal end positioned around the distal opening of the coring component (as can be seen in Fig. 1); and
	at least one tissue retention feature (32) configured to (Examiner’s Note: functional language, i.e., capable of) secure a tissue sample within the longitudinal lumen of the coring component (col. 4, lines 22-47);
wherein the distally extending flexible blade is sufficiently rigid as to enable penetration into the target tissue (as can be seen in Figs. 2-3). 
Topel does not expressly disclose wherein the distally extending flexible blade is sufficiently flexible as to enable a reduction in a diameter of the distal opening upon rotation of the distal region into the target tissue or penetration of the distal region into the target tissue.
However, Janese teaches wherein the distally extending flexible blade (19) is sufficiently flexible as to enable a reduction in a diameter of the distal opening upon rotation of the distal region into the target tissue or penetration of the distal region into the target tissue (as can be seen in Figs. 7-10).
It would have been obvious to a skilled artisan to modify Topel wherein the distally extending flexible blade is sufficiently flexible as to enable a reduction in a diameter of the distal opening upon rotation of the distal region into the target tissue or penetration of the distal region into the target tissue, in view of the teachings of Janese, for the obvious advantage of reducing the expression force needed to dislodge a sample and therefore be potentially less damaging to the sample.
Topel and Janese do not expressly disclose that the distal region is formed of distally extending flexible blades, each distally extending flexible blade including a distal end positioned around the distal opening of the coring component, wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface, wherein each pair of distally extending blades is separated by a longitudinally extending slot extending distally from a circular aperture defined in the coring component to the distal opening, the circular aperture being proximally spaced from a distal end of the coring component; wherein the distally extending flexible blades are configured to grasp the tissue sample by moving toward each other when the coring component is penetrating into target tissue along a longitudinal axis of the coring component and sever the tissue sample by grasping the tissue sample and rotating the coring component.
However, Chiu teaches a distal region (distal region of 112) formed of distally extending flexible blades (122) (Fig. 3) (para [0023]), each distally extending flexible blade including a distal end positioned around the distal opening of the coring component (as can be seen in Fig. 3); wherein each pair of distally extending blades is separated by a longitudinally extending slot extending distally from a circular aperture defined in the coring component to the distal opening, the circular aperture being proximally spaced from a distal end of the coring component (see 116 and 118 in Fig. 2).
Additionally, Cervi teaches a distal region (distal region shown in Figs. 5D, 5E, and 5G) formed of distally extending flexible blades (where reference numeral 10 points to in Figs. 5D and 5G), each distally extending flexible blade including a distal end positioned around the distal opening of a coring component (distal opening that can be seen in Fig. 5G); wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface (as can be seen in Figs. 5D, 5E, and/or 5G); wherein the distally extending flexible blades are configured to (Examiner’s Note: functional language, i.e., capable of) grasp the tissue sample by moving toward each other when the coring component is penetrating into target tissue along a longitudinal axis of the coring component and sever the tissue sample by grasping the tissue sample and rotating the coring component (Examiner’s Note: Applicant’s specification identifies that element 761 is the structure that performs this function (see para [0084]-[0085] of Applicant’s specification as originally filed), which is shown in Fig. 7A) (Examiner’s Note: Cervi discloses very similar, if not identical, structure as can be seen in Figs. 5D, 5E, and 5G; therefore, if Applicant’s structure can perform this function, then Cervi can perform this function as well) (also see col. 6, line 52 – col. 7, line 27).
It would have been obvious to a skilled artisan to modify Topel such that the distal region is formed of distally extending flexible blades, each distally extending flexible blade including a distal end positioned around the distal opening of the coring component, wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface, wherein each pair of distally extending blades is separated by a longitudinally extending slot extending distally from a circular aperture defined in the coring component to the distal opening, the circular aperture being proximally spaced from a distal end of the coring component; wherein the distally extending flexible blades are configured to grasp the tissue sample by moving toward each other when the coring component is penetrating into target tissue along a longitudinal axis of the coring component and sever the tissue sample by grasping the tissue sample and rotating the coring component, in view of the teachings of Chiu and Cervi, because such a modification would be the simple substitution of a one blade structure for a two blade structure that would lead to the predictable result of penetrating/cutting tissue.
For claim 23, Topel, as modified, further discloses wherein the distally extending flexible blades are configured (Examiner’s Note: functional language, i.e., capable of) to penetrate the target tissue such that the tissue sample is received within the longitudinal lumen fo the coring component via the distal opening (as can be seen in Figs. 5D, 5E, and 5G of Cervi) (also see col. 6, line 52 – col. 7, line 27 of Cervi).
For claim 24, Topel, as modified, further discloses wherein the distally extending flexible blades define an approximate lunate cross-section along a lateral axis parallel to the distal opening (as can be seen in Figs. 5D, 5E, and 5G of Cervi) (also see col. 6, line 52 – col. 7, line 27 of Cervi).
For claim 26, Topel, as modified, further discloses wherein at least one of the distally extending flexible blades includes two or more elongate blades configured to (Examiner’s Note: functional language, i.e., capable of) flex inwardly towards the longitudinal axis of the coring component following penetration of the target tissue by the two or more elongate blades (as can be seen in Figs. 5D, 5E, and 5G of Cervi) (also see col. 6, line 52 – col. 7, line 27 of Cervi).
For claim 29, Topel, Janese, Chiu, and Cervi do not expressly disclose wherein the coring component comprises two or more separate elements defining at least a portion of the longitudinal lumen, and wherein the two or more separate elements are connected by a hinge arrangement.
However, Janese teaches wherein a coring component comprises two or more separate elements defining at least a portion of the longitudinal lumen (19 and 26), and wherein the two or more separate elements are connected by a hinge arrangement (at element 23 in Fig. 9).
It would have been obvious to a skilled artisan to modify Topel wherein the coring component comprises two or more separate elements defining at least a portion of the longitudinal lumen, and wherein the two or more separate elements are connected by a hinge arrangement, in view of the teachings of Janese, because such a modification would be the simple substitution of the way for severing a tissue sample that would lead to the predictable result of obtaining a tissue sample.
For claim 30, Topel, Chiu, and Cervi do not expressly disclose wherein the hinge arrangement may be actuated so as to cause at least one of the distally extending flexible blades to flex inwardly towards the longitudinal axis.
However, Janese teaches wherein the hinge arrangement may be actuated so as to cause at least one of the distally extending flexible blades to flex inwardly towards the longitudinal axis (as can be seen in Fig. 9).
It would have been obvious to a skilled artisan to modify Topel wherein the hinge arrangement may be actuated so as to cause at least one of the distally extending flexible blades to flex inwardly towards the longitudinal axis, in view of the teachings of Janese, because such a modification would be the simple substitution of the way for severing a tissue sample that would lead to the predictable result of obtaining a tissue sample.
For claim 41, Topel discloses a device for sampling a target tissue within a patient (Abstract), comprising:
a coring component (10) defining a longitudinal lumen (17) terminating in a distal opening (unlabeled, but as can be seen in Fig. 1), the coring component including:
	a distal region (12) formed of distally extending flexible blade (19), each distally extending flexible blade including a distal end positioned around the distal opening of the coring component (as can be seen in Fig. 1); and
	at least one tissue retention feature (32) configured to (Examiner’s Note: functional language, i.e., capable of) secure a tissue sample within the longitudinal lumen of the coring component (col. 4, lines 22-47);
wherein the distally extending flexible blade is sufficiently rigid as to enable penetration into the target tissue (as can be seen in Figs. 2-3). 
Topel does not expressly disclose wherein the distally extending flexible blade is sufficiently flexible as to enable a reduction in a diameter of the distal opening upon rotation of the distal region into the target tissue or penetration of the distal region into the target tissue.
However, Janese teaches wherein the distally extending flexible blade (19) is sufficiently flexible as to enable a reduction in a diameter of the distal opening upon rotation of the distal region into the target tissue or penetration of the distal region into the target tissue (as can be seen in Figs. 7-10).
It would have been obvious to a skilled artisan to modify Topel wherein the distally extending flexible blade is sufficiently flexible as to enable a reduction in a diameter of the distal opening upon rotation of the distal region into the target tissue or penetration of the distal region into the target tissue, in view of the teachings of Janese, for the obvious advantage of reducing the expression force needed to dislodge a sample and therefore be potentially less damaging to the sample.
Topel and Janese do not expressly disclose that the distal region is formed of distally extending flexible blades, each distally extending flexible blade including a distal end positioned around the distal opening of the coring component, wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface, wherein each pair of distally extending blades is separated by a longitudinally extending slot extending distally from a circular aperture defined in the coring component to the distal opening, the circular aperture being proximally spaced from a distal end of the coring component; wherein the distally extending flexible blades are configured, via movement toward each other and rotation of the coring component, to sever the tissue sample from the target tissue during penetration.
However, Chiu teaches a distal region (distal region of 112) formed of distally extending flexible blades (122) (Fig. 3) (para [0023]), each distally extending flexible blade including a distal end positioned around the distal opening of the coring component (as can be seen in Fig. 3); wherein each pair of distally extending blades is separated by a longitudinally extending slot extending distally from a circular aperture defined in the coring component to the distal opening, the circular aperture being proximally spaced from a distal end of the coring component (see 116 and 118 in Fig. 2).
Additionally, Cervi teaches a distal region (distal region shown in Figs. 5D, 5E, and 5G) formed of distally extending flexible blades (where reference numeral 10 points to in Figs. 5D and 5G), each distally extending flexible blade including a distal end positioned around the distal opening of a coring component (distal opening that can be seen in Fig. 5G); wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface (as can be seen in Figs. 5D, 5E, and/or 5G); wherein the distally extending flexible blades are configured (Examiner’s Note: functional language, i.e., capable of), via movement toward each other and rotation of the coring component, to sever the tissue sample from the target tissue during penetration (Examiner’s Note: Applicant’s specification identifies that element 761 is the structure that performs this function (see para [0084]-[0085] and [0087] of Applicant’s specification as originally filed), which is shown in Fig. 7A) (Examiner’s Note: Cervi discloses very similar, if not identical, structure as can be seen in Figs. 5D, 5E, and 5G; therefore, if Applicant’s structure can perform this function, then Cervi can perform this function as well) (also see col. 6, line 52 – col. 7, line 27).
It would have been obvious to a skilled artisan to modify Topel such that the distal region is formed of distally extending flexible blades, each distally extending flexible blade including a distal end positioned around the distal opening of the coring component, wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface, wherein each pair of distally extending blades is separated by a longitudinally extending slot extending distally from a circular aperture defined in the coring component to the distal opening, the circular aperture being proximally spaced from a distal end of the coring component; wherein the distally extending flexible blades are configured, via movement toward each other and rotation of the coring component, to sever the tissue sample from the target tissue during penetration, in view of the teachings of Chiu and Cervi, because such a modification would be the simple substitution of a one blade structure for a two blade structure that would lead to the predictable result of penetrating/cutting tissue.
For claim 42, Topel discloses a device for sampling a target tissue within a patient (Abstract), comprising:
a coring component (10) defining a longitudinal lumen (17) terminating in a distal opening (unlabeled, but as can be seen in Fig. 1), the coring component including:
	a distal region (12) formed of distally extending flexible blade (19), each distally extending flexible blade including a distal end positioned around the distal opening of the coring component (as can be seen in Fig. 1); and
	at least one tissue retention feature (32) configured to (Examiner’s Note: functional language, i.e., capable of) secure a tissue sample within the longitudinal lumen of the coring component (col. 4, lines 22-47);
Topel does not expressly disclose wherein the distally extending flexible blade is sufficiently flexible as to enable a reduction in a diameter of the distal opening upon rotation of the distal region into the target tissue or penetration of the distal region into the target tissue.
However, Janese teaches wherein the distally extending flexible blade (19) is sufficiently flexible as to enable a reduction in a diameter of the distal opening upon rotation of the distal region into the target tissue or penetration of the distal region into the target tissue (as can be seen in Figs. 7-10).
It would have been obvious to a skilled artisan to modify Topel wherein the distally extending flexible blade is sufficiently flexible as to enable a reduction in a diameter of the distal opening upon rotation of the distal region into the target tissue or penetration of the distal region into the target tissue, in view of the teachings of Janese, for the obvious advantage of reducing the expression force needed to dislodge a sample and therefore be potentially less damaging to the sample.
Topel and Janese do not expressly disclose that the distal region is formed of distally extending flexible blades, each distally extending flexible blade including a distal end positioned around the distal opening of the coring component, wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface, wherein each pair of distally extending blades is separated by a longitudinally extending slot extending distally from a circular aperture defined in the coring component to the distal opening, the circular aperture being proximally spaced from a distal end of the coring component; wherein the distally extending flexible blades are configured to penetrate the target tissue such that a tissue sample is received within the longitudinal lumen of the coring component via the distal opening.
However, Chiu teaches a distal region (distal region of 112) formed of distally extending flexible blades (122) (Fig. 3) (para [0023]), each distally extending flexible blade including a distal end positioned around the distal opening of the coring component (as can be seen in Fig. 3); wherein each pair of distally extending blades is separated by a longitudinally extending slot extending distally from a circular aperture defined in the coring component to the distal opening, the circular aperture being proximally spaced from a distal end of the coring component (see 116 and 118 in Fig. 2).
Additionally, Cervi teaches a distal region (distal region shown in Figs. 5D, 5E, and 5G) formed of distally extending flexible blades (where reference numeral 10 points to in Figs. 5D and 5G), each distally extending flexible blade including a distal end positioned around the distal opening of a coring component (distal opening that can be seen in Fig. 5G); wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface (as can be seen in Figs. 5D, 5E, and/or 5G); wherein the distally extending flexible blades are configured (Examiner’s Note: functional language, i.e., capable of) penetrate the target tissue such that a tissue sample is received within the longitudinal lumen of the coring component via the distal opening (Examiner’s Note: Applicant’s specification identifies that element 761 is the structure that performs this function (see para [0084]-[0085] of Applicant’s specification as originally filed), which is shown in Fig. 7A) (Examiner’s Note: Cervi discloses very similar, if not identical, structure as can be seen in Figs. 5D, 5E, and 5G; therefore, if Applicant’s structure can perform this function, then Cervi can perform this function as well) (also see col. 6, line 52 – col. 7, line 27).
It would have been obvious to a skilled artisan to modify Topel such that the distal region is formed of distally extending flexible blades, each distally extending flexible blade including a distal end positioned around the distal opening of the coring component, wherein a distal portion of at least one of the distally extending flexible blades includes an outer beveled surface, wherein each pair of distally extending blades is separated by a longitudinally extending slot extending distally from a circular aperture defined in the coring component to the distal opening, the circular aperture being proximally spaced from a distal end of the coring component; wherein the distally extending flexible blades are configured to penetrate the target tissue such that a tissue sample is received within the longitudinal lumen of the coring component via the distal opening, in view of the teachings of Chiu and Cervi, because such a modification would be the simple substitution of a one blade structure for a two blade structure that would lead to the predictable result of penetrating/cutting tissue.
For claim 43, Topel does not expressly disclose wherein the circular aperture is configured to enhance inward flexing of the distally extending flexible blades to reduce the diameter of the distal opening during penetration into the target tissue.
However, Chiu teaches wherein the circular aperture is configured to (Examiner’s Note: functional language, i.e., capable of) enhance inward flexing of the distally extending flexible blades to reduce the diameter of the distal opening during penetration into the target tissue (as can be seen in Fig. 2).
It would have been obvious to a skilled artisan to modify Topel wherein the circular aperture is configured to enhance inward flexing of the distally extending flexible blades to reduce the diameter of the distal opening during penetration into the target tissue, in view of the teachings of Chiu, because it is a means to geometrically increase the flexibility of the blades in addition to whatever material is used to control the flexibility of the blades.
Claim(s) 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topel in view of Janese, Chiu and Cervi, and further in view of U.S. Patent Application Publication No. 2001/0047169 to McGukin et al. (hereinafter “McGukin”).
For claim 27, Topel, Janese, Chiu, and Cervi do not expressly disclose wherein at least one of the two or more elongate blades comprises a shape memory material responsive to a change in temperature that occurs following the penetration.
However, McGukin teaches wherein one or more elongate blades (50, 60) comprises a shape memory material responsive to a change in temperature that occurs following penetration (para [0087]).
It would have been obvious to a skilled artisan to modify Topel wherein at least one of the two or more elongate blades comprises a shape memory material responsive to a change in temperature that occurs following the penetration, in view of the teachings of McGukin, for the obvious advantage of making the actuation of the blade responsive to a controlled stimulus.
For claim 28, Topel, Janese, Chiu, and Cervi do not expressly disclose wherein at least one of the two or more elongate blades comprises a shape memory material responsive to an applied electrical current.
However, McGukin teaches wherein one or more elongate blades (50, 60) comprises a shape memory material responsive to an applied electrical current (para [0087]).
It would have been obvious to a skilled artisan to modify Topel wherein at least one of the two or more elongate blades comprises a shape memory material responsive to an applied electrical current, in view of the teachings of McGukin, for the obvious advantage of making the actuation of the blade responsive to a controlled stimulus.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topel in view of Janese, Chiu and Cervi, and further in view of U.S. Patent Application Publication No. 2003/0093008 to Van Bladel et al. (hereinafter “Van Bladel”).
For claim 31, Topel, Janese, Chiu, and Cervi do not expressly disclose an elongate catheter including proximal and distal ends and a lumen longitudinally extending therethrough, wherein the coring component is disposed at the distal end of the elongate catheter, and wherein the lumen of the elongate catheter is operationally contiguous with the longitudinal lumen of the coring component.
However, Van Bladel teaches an elongate catheter (5) including proximal (proximal end of 5) and distal ends (distal end of 5) and a lumen longitudinally extending therethrough (9) , wherein the coring component is disposed at the distal end of the elongate catheter (i.e., 21, see Fig. 2), and wherein the lumen of the elongate catheter is operationally contiguous with the longitudinal lumen of the coring component (as can be seen in Fig. 2) (para [0017]).
It would have been obvious to a skilled artisan to modify Topel to include an elongate catheter including proximal and distal ends and a lumen longitudinally extending therethrough, wherein the coring component is disposed at the distal end of the elongate catheter, and wherein the lumen of the elongate catheter is operationally contiguous with the longitudinal lumen of the coring component, in view of the teachings of Van Bladel, for the obvious advantage of providing a space for a vacuum to suction the sample that is cored by the coring component (see Abstract of Van Bladel).
Claim(s) 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topel in view of Janese, Chiu and Cervi, and further in view of U.S. Patent Application Publication No. 2003/0144605 to Burbank et al. (hereinafter “Burbank”).
For claim 32, Topel, Janese, Chiu, and Cervi do not expressly disclose an anchoring element configured to secure the device to the target tissue.
However, Burbank teaches an anchoring element (20) configured to secure the device to a target tissue (para [0096]).
It would have been obvious to a skilled artisan to modify Topel to include an anchoring element configured to secure the device to the target tissue, in view of the teachings of Burbank, for the obvious advantage of fixing the device at the target tissue site (see para [0014] of Burbank).
For claim 33, Topel, Janese, Chiu, and Cervi do not expressly disclose wherein the anchoring element comprises an element disposed on a distal end of at least one of the distally extending flexible blades.
However, Burbank teaches wherein the anchoring element comprises an element disposed on a distal end of at least one of the distally extending flexible blades (see Fig. 4B) (para [0038]).
It would have been obvious to a skilled artisan to modify Topel wherein the anchoring element comprises an element disposed on a distal end of at least one of the distally extending flexible blades, in view of the teachings of Burbank, for the obvious advantage of fixing the device at the target tissue site (see para [0014] of Burbank).
For claim 34, Topel, Janese, Chiu, and Cervi do not expressly disclose wherein the anchoring element is configured to be controllably extended from within the coring component to secure the device to the target tissue.
However, Burbank teaches wherein the anchoring element is configured to be controllably extended from within the coring component to secure the device to the target tissue (see Figs. 4B and 4C) (para [0038]).
It would have been obvious to a skilled artisan to modify Topel wherein the anchoring element is configured to be controllably extended from within the coring component to secure the device to the target tissue, in view of the teachings of Burbank, for the obvious advantage of fixing the device at the target tissue site (see para [0014] of Burbank).
For claim 35, Topel, Janese, Chiu, and Cervi do not expressly disclose wherein the anchoring element is configured to be controllably extended around the coring component to secure the device to the target tissue.
However, Burbank teaches wherein the anchoring element is configured to (Examiner’s Note: functional language, i.e., capable of) be controllably extended around the coring component to secure the device to the target tissue (see Figs. 4B and 4C) (para [0038]).
It would have been obvious to a skilled artisan to modify Topel wherein the anchoring element is configured to be controllably extended around the coring component to secure the device to the target tissue, in view of the teachings of Burbank, for the obvious advantage of fixing the device at the target tissue site (see para [0014] of Burbank).
For claim 36, Topel, Janese, Chiu, and Cervi do not expressly disclose wherein the anchoring element comprises an extendible needle.
However, Burbank teaches wherein the anchoring element comprises an extendible needle (para [0038], [0057], and [0063]).
It would have been obvious to a skilled artisan to modify Topel wherein the anchoring element comprises an extendible needle, in view of the teachings of Burbank, for the obvious advantage of fixing the device at the target tissue site (see para [0014] of Burbank).
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topel in view of Janese, Chiu, Cervi, and Burbank, and further in view of U.S. Patent Application Publication No. 2004/0030263 to Dubrul et al. (hereinafter “Dubrul”).
For claim 37, Topel, Janese, Chiu, Cervi, and Burbank do not expressly disclose wherein the anchoring element comprises a suction system configured to secure the device to the target tissue.
However, Dubrul teaches wherein an anchoring element comprises a suction system configured to secure the device to a target tissue (Fig. 7) (para [0060]).
It would have been obvious to a skilled artisan to modify Topel wherein the anchoring element comprises a suction system configured to secure the device to the target tissue, in view of the teachings of Dubrul, for the obvious advantage of fixing the device at the target tissue site (see para [0014] of Burbank).
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topel in view of Janese, Chiu and Cervi, and further in view of Dubrul.
For claim 38, Topel, Janese, Chiu, and Cervi do not expressly disclose wherein the at least one tissue retention feature comprises a textured surface of a portion of at least one of the distally extending flexible blades adjacent the longitudinal lumen of the coring component.
However, Dubrul teaches wherein the at least one tissue retention feature comprises a textured surface of a portion of at least one of the distally extending flexible blades adjacent the longitudinal lumen of the coring component (para [0057]).
It would have been obvious to a skilled artisan to modify Topel wherein the at least one tissue retention feature comprises a textured surface of a portion of at least one of the distally extending flexible blades adjacent the longitudinal lumen of the coring component, in view of the teachings of Dubrul, because such a modification would be the simple substitution of the tissue retention portion of Dubrul for the tissue retention portion of Topel that would lead to the predictable result of retaining the tissue proximal to the device.
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topel in view of Janese, Chiu and Cervi, and further in view of U.S. Patent Application Publication No. 2004/0054377 to Foster et al. (hereinafter “Foster”).
For claim 40, Topel, Janese, Chiu, and Cervi do not expressly disclose wherein the at least one tissue retention feature comprises a barb disposed on at least one of the distally extending flexible blades adjacent the lumen of the coring component.
However, Foster teaches wherein at least one tissue retention feature comprises a barb disposed on at least one of the distally extending flexible blades adjacent the lumen of the coring component (para [0035]).
It would have been obvious to a skilled artisan to modify Topel wherein the at least one tissue retention feature comprises a barb disposed on at least one of the distally extending flexible blades adjacent the lumen of the coring component, in view of the teachings of Foster, because such a modification would be the simple substitution of the tissue retention portion of Foster for the tissue retention portion of Topel that would lead to the predictable result of retaining the tissue proximal to the device.
Response to Arguments
Applicant’s arguments filed 5/4/22 have been carefully reviewed and fully considered, however they are moot in view of the new grounds of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791